DETAILED ACTION
1.	The following Office Action is based on the preliminary amendment filed on July 26, 2021, having claims 1-20 and figures 1-23.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claims 1, 3, 10, and 14 are objected to because of the following informalities:  
The acronym SBC recited in claims 1, 3, and 14 must be written as “Session Border Controller (SBC)” at least once in the claims. 
The acronym SDN must be defined at least once in claims 3 and 14. 
The acronym SSRC recited in claim 10 must be defined at least once in the claim. 
The acronym QUIC must be defined at least once in claim 10. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (US 2018/0337862 A1). 
For claim 1, Sharma discloses a communications method comprising:
receiving by a packet plane control service entity a request from a Signaling SBC (S-SBC) to implement one or more micro-services on a media packet stream ([0088] controller 1406 (SDN controller comprising orchestrator device or VNF manager device) receives one or more flow requests from at least one S-SBC), said request including information about the media packet stream, said information about the media packet stream including media packet stream identification information, said one or more micro-services including a first micro-service ([0095] the request(s) from the S-SBC comprises session identification information corresponding to one or more RTCP packet streams; [0037] the microservice(s) may be RTCP statistics measurements);
generating instructions, by the packet plane control service entity, for one or more entities under the control of the packet plane control service entity to implement the requested one or more micro-services on the media packet stream; and communicating, by the packet plane control service entity, the generated instructions to the one or more entities under the control of the packet plane service control entity to implement the requested one or more micro-services on the media packet stream ([0088] controller 1406 generates and sends instructions to one or more edge switches (Fig. 7) under its control to [0039] perform the requested micro-service (e.g., collect RTCP streams statistics)).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7, 9-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2018/0337862 A1) in view of Lee et al. (US 2015/0319078 A1).  
For claim 2, Sharma does not expressly disclose prior to generating said instructions, determining, by the packet plane control service entity, (i) which of the one or more entities under the control of the packet plane control service entity can implement the requested one or more micro-services on the media packet stream or (ii) which combination of the one or more entities under the control of the packet plane control service entity can implement the requested one or more micro-services on the media packet stream.
Lee, from the same or similar field of endeavor, teaches a service orchestrator 110 which is a service chain administrative entity [0026] that manages at least two SDN controllers (Fig 1, 122 and 123) wherein some of the service chain nodes are under the control of the first SDN controller and some of the service forwarder nodes and service steering nodes are under the control of the second SDN controller. Lee further teaches the first and second SDN controllers receive instructions from the SC orchestrator 110 to determine which service paths (e.g. which nodes/switches in a service chain) are selected to provide a requested service ([0028-0031]). Thus, it would have been obvious to one skilled in the art to implement Lee’s service chain selection method in the communication network of Sharma to select the SDN controller that controls the edge switches that can perform the requested micro-service at the time of the invention. The motivation to combine Lee and Sharma is to make dynamic routing decisions based on quality of service requirements.  
For claims 3 and 14, Sharma discloses a communications method comprising: receiving by a packet plane control service entity a request from a Signaling SBC (S-SBC) to implement one or more micro-services on a media packet stream ([0095] the request(s) from the S-SBC comprises session identification information corresponding to one or more RTCP packet streams), said request including information about the media packet stream, said information about the media packet stream including media packet stream identification information, said one or more micro-services including a first micro-service([0088] controller 1406 generates and sends instructions to one or more edge switches (Fig. 7) under its control to [0039] perform the requested micro-service (e.g., collect RTCP streams statistics)).
For claims 3 and 14, Sharma does not expressly disclose determining, by the packet plane control service entity, whether the first micro-service can be implemented by one or more programmable switches being controlled by a first SDN controller; and in response to determining that the first micro-service can not be implemented by one or more programmable switches being controlled by the first SDN controller, determining whether the first micro-service can be implemented by a first programmable switch not controlled by the first SDN controller.
Lee, from the same or similar field of endeavor, teaches a service orchestrator 110 which is service chain administrative entity [0026] that manages at least two SDN controllers (Fig 1, 122 and 123) wherein the some of the service chain nodes are under the control of the first SDN controller and some of the service forwarder nodes and service steering nodes are under the control of the second SDN controller. Lee further teaches the first and second SDN controllers receive instructions from the SC orchestrator 110 to determine which service paths (e.g. which nodes/switches in a service chain) are selected to provide a requested service ([0028-0031]). Thus, it would have been obvious to one skilled in the art to implement Lee’s service chain selection method in the communication network of Sharma to select the SDN controller that controls the edge switches that can perform the requested micro-service at the time of the invention. The motivation to combine Lee and Sharma is to make dynamic routing decisions based on quality of service requirements.  
For claims 4 and 15, Lee discloses in response to determining that the first micro-service can be implemented by a programmable switch not controlled by the SDN controller, operating the packet plane control service entity to: (1) generate instructions to control the first programmable switch to implement the first micro-service; and (i) send the generated instructions to the first programmable switch [0028-0031].
For claims 5 and 16, Lee discloses generating instructions, by the packet plane control service entity, to control the first SDN controller to establish a flow through one or more programmable switches to route packets of the media packet stream to the first programmable switch; and communicating to the first SDN controller said generated instructions to control the first SDN controller [0028-0031].
For claims 6 and 17, Lee discloses prior to generating said instructions to control the first SDN controller, determining, by the packet plane control service entity, whether data packets of the media packet stream need to be routed through one or more programmable switches controlled by the first SDN controller to reach the first programmable switch, and performing said operation of generating said instructions to control the first SDN control in response to determining that the data packets of the media packet stream need to be routed through one or more programmable switches controlled by the first SDN controller to reach the first programmable switch ([0028-0031], the first and second SDN controllers receive instructions from the SC orchestrator 110 to determine which service paths (e.g. which nodes/switches in a service chain) are selected to provide a requested service). 
For claims 7 and 18, Sharma discloses the generated instructions to control the first programmable switch to implement the first micro-service include said media stream identification information ([0095] the request(s) from the S-SBC comprises session identification information corresponding to one or more RTCP packet streams). 
For claims 8 and 20, Sharma discloses instructions define the micro-service operations to be performed by the first programmable switch.
For claim 10, Sharma discloses the first micro-service includes one of the following:
(i) a media digit detection and reporting service; (ii) a media manipulation service;
(iii) a Real-time Transport Protocol (RTP) payload type interworking service;
(iv) a RTP sequence number manipulation service; (v) a RTP SSRC manipulation service;
(vi) reporting RTP statistics service; (vii) reporting RTCP statistics service ([0037, 0039], measure and report RTCP flow statistics);
(viii) a flow identification based on QUIC connection-id service; or
(ix) performing an action service on an Internet Protocol (IP) packet or a portion of an IP packet based on a regular expression match on a payload of the IP packet.
For claim 11, Lee discloses the packet plane control service entity is an application implemented on a first virtual machine executing on a first compute node in a cloud ([0026] the SC orchestrator may be one or more virtual machines). 
For claim 12, Sharma discloses the S-SBC is an application implemented on a second virtual machine executing on the first compute node [0003]. 

6.	Claims 8, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2018/0337862 A1) in view of Lee et al. (US 2015/0319078 A1) as applied to claims 3 and 14 above, and further in view of Yigit et al. (US 2020/0099625 A1). 
For claims 8 and 19, Sharma and Lee do not expressly disclose the programmable switch is a Programming Protocol-Independent Packet Processors (P4) switch.
Yigit, from the same or similar field of endeavor, teaches a programmable P4 switch is selected by a SDN controller to gather and report delay information within a service function in response to the controller receiving instructions ([0019], [0043]). Thus, it would have been obvious to one skilled in the art to implement Yigit’s programmable switch in the modified system of Sharma and Lee at the time of the invention to program the switches to perform requested media services. 
For claim 13, Yigit discloses the generated instructions are P4 Runtime instructions which are executed during runtime by the first programmable switch to implement the first micro-service on the media packet stream ([0019], [0043], the micro-service is gathering and reporting delay information for network traffic). 



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form. 
The first closest prior art reference is Kanakarajan (US 10,063,415 B1) which discloses an orchestration engine determine the appropriate service chain needed to satisfy a request and applies service-specific configuration to each of the service nodes/switches to provide the requested service by issuing instructions to a SDN controller (column 18, lines 1-40). 
The second closest prior art reference is Guleria et al. (US 2010/0166153 A1) which discloses a subset of transport protocol streams are established between a S-SBC and a D-SBC for carrying messages for emergency calls wherein the S-SBC transmits a request message to the D-SBC over one of streams. A service/media path for establishing the emergency call is selected by the D-SBC. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)272-5601. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH BENOIT MAGLOIRE/Patent Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471